Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 1 of 14

EXHIBIT 2
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 2 of 14

LEASE AGREEMENT

THIS LEASE AGREEMENT ("Agreement") is made and entered into as of the 31% day of
December, 2013, (“Execution Date") by and between THE CITY OF PRAGUE, OKLAHOMA (‘City’) and
the PRAGUE PUBLIC WORKS AUTHORITY, an Oklahoma public trust created under the authority of
and pursuant to the provisions of 60 Okla. Stat. §§ 176 et seq., as amended (“Authority’), the address of
both parties for purposes of this Agreement being 116 North Jim Thorpe Boulevard, Prague, Oklahoma
74864 and CAH ACQUISITION COMPANY 7, LLC d/b/a Prague Community Hospital, a Delaware
limited liability company authorized to conduct business in Oklahoma ("Hospital"), the address of which Is
1322 Klabzuba, Prague, Oklahoma 74864.

WHEREAS, the City is owner of the property upon which the Hospital sits and the building within
which the hospital operates (collectively the “Hospital Property’);

WHEREAS, the City and the Authority have determined that it is in the public interest fo continue
to lease the Hospital Property (as hereinafter defined) to Hospital ; and

WHEREAS, Hospital, having purchased the assets of the Hospital from the Prague Healthcare
Alliance ( PHA’) on October 13, 2008 and assumed PHA's lease with the City and Authority then in effect
desires to enter into this successor Agreement which will assure Hospital's continued use and enjoyment
of the Hospital Property.

NOW, THEREFORE, in consideration of the above premises and the mutual covenants and
agreements herein contained, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties covenant and agree as follows:

1. Definitions. The terms used in this Agreement are defined as follows:

1.1 “Affiliate” shall mean any person, corporation, partnership, trust or other
legal entity that, directly or indirectly, controls or is controlled by, or is

under common control of any party to this Agreement. “Contro! (and the correlative
meaning of the terms “Controlled by" and "under common control of means the
possession, directly or indirectly, of the power to direct or cause the

directions of the management and policies of such entity. For purposes of

this definition, only the City and the Authority shall be deemed Affiliates of

one another.

1.2 “Agreement” shall mean this Agreement and include any schedules,
exhibits or other documents attached hereto or incorporated by reference
herein.

1.3 “Authority” shall mean the Prague Public Works Authority, an Oklahoma public
trust created under the authority of and pursuant to the provision of 60 Okla. Stat. §§ 176
et seqg., as amended.

1.4 “CERCLA" shall mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time. The terms
“disposal’, “release” and “discharge” as used in this Agreement shall have the meanings
set forth in CERCLA.
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 3 of 14

1.5 “City” shall mean the Oklahoma municipality of Prague, located in
Lincoln County, Oklahoma.

1.6 “Commencement Date” shall mean the ist day of August, 2012 or such other
date as the parties mutually agree in writing.

1.7 “Confidential Information’ shall mean the proprietary business information of the
Hospital and the protected health information of its patients which shall include, without
limitation, information relating to Hospital's business affairs, finances, properties,

methods of operation, software, business processes, sources of and arrangements for
procuring equipment and supplies and patient information, except that which (i) has
become public knowledge without breach of this Agreement; (li) has been disclosed by
Hospital to others without substantial restriction on further disclosure; or (iil) was
independently developed by the City or the Authority without the use of or reliance on any
Confidential Information.

1.8 “Conditions Precedent” shall mean each and all of the matters set forth under
Section 13 of this Agreement.

1.9 “Environmental Laws” shall mean all federal, state and local ecological, wetlands
and other environmental laws and regulations, as amended from time to time, including,
without limitation: (i) CERCLA; (ii) the Resource Conservation and Recovery Act;(iii) the
Hazardous Materials Transportation Act; (iv) the Clean Air Act; (v) the Clean Water Act;
(vi) the Toxic Substances Control Act; and (vii) the Safe Water Drinking Act.

1.10 “Hospital? shall mean the critical access facility owned by CAH ACQUISITION
COMPANY 7, LLC d/b/a Prague Community Hospital and operated by Rural Community
Hospital of America, LLC ("“RCHA’) on the Hospital Property.

1.11 “Hospital Property” shall mean the real property identified on Schedule 1.15 and
all buildings structures, fixtures and other improvements thereon or hereafter
constructed, erected or placed thereon.

1.12 “New Hospital Facility’ shall mean a new critical access hospital to be built by the
Hospital's owner, HMC/CAH Consolidated, Inc. (‘Owner’) to replace the existing facility.

1.13  “Rent* shall have the meaning provided in Subsection 4.1 of this Agreement as
well as that defined in Subsection 3.3 when applicable.

2. Term,

2.1 The term of this Agreement, unless earlier terminated as elsewhere provided
herein, shall commence on the Commencement Date and shall expire at midnight on the
fifth (5"") anniversary of the Commencement Date (“Term’).

2.1.1. Hospital agrees to continue to operate a critical access hospital on the
Hospital Property or at the location of a new critical access facility for the term of
this Agreement;

2.2 Notwithstanding anything to the contrary in this Agreement, if Hospital's Owner
opens a New Hospital Facility during the term of this Agreement, this Agreement and its
applicable provisions relating to the leasing of the Hospital Property by Hospital shall

2
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 4 of 14

4.

immediately terminate upon the opening of such New Hospital Facility. At such time, all
provisions of this Lease relating to the Hospital Property shall be of no further force and
effect.

Rent. Except as otherwise set forth in this Agreement, during the Term of this
Agreement, Hospital shall pay to Authority on a monthly basis in advance the sum of
Three Thousand and no/100 Dollars ($3,000.00) per month as rent for the Hospital
Property ("Rent"). The first such Rent payment shall be due on the Commencement Date
and each subsequent payment shall be due on the tenth (10) day of each succeeding
month of the term of this Agreement. Rent for any partial month during the Term of this
shall be prorated on a thirty (30) day basis. Rent which is not paid within fifteen (15) days
after such Rent is due and payable shall be subject to a penalty of One Hundred Fifty &
no/100 Dollars ($150.00) per month until paid.

Hospital’s Obligations. In addition to its other obligations set forth in this Agreement,

and subject to all of the terms and conditions of this Agreement, Hospital shall also have the
following obligations:

41 During the Term, but subject to all applicable terms, covenants and
conditions of this Agreement, Hospital, except to the extent that it opens a New
Hospital Facility, shall continuously use the Hospital Property to operate a critical
access hospital in accordance with a license issued by the Oklahoma
Department of Health. Additionally, Hospital may provide such other clinical
and/or health care services on the Hospital Property as it deems appropriate, in
its sole discretion, even after a New hospital Facility is built.

4.2 Hospital shall cause to be adopted, implemented and enforced,
such policies and procedures, rules and regulations that are in compliance with
applicable laws, ordinances, rules and regulations of the state and federal
governments.

4.3 Hospital shall maintain and/or comply with all applicable
and necessary to its operation as a critical access facility.

4.4 Hospital, at its expense, shall be responsible for maintaining, repairing and or
replacing, as necessary, during the term of this Agreement: (i) the HVAC
system; (ii) the roof; (iii) the walls and structural elements of the Hospital
Property; (iv) the parking lots; (v) the plumbing and sewers; and (vi) the electrical
system. Hospital shail also be responsible for: (i) routine cleaning and
maintenance; (ii) routine repairs due to normal wear and tear; (iii) routine
maintenance of the electrical system; and (iv) maintain the landscaping of the
Hospital Property.

4.5 Except as otherwise provided in this Agreement, Hospital shall be responsible for
payment of all taxes, assessments, excises, levies, license fees, permit fees,
inspection fees and other authorization fees, whether general or special
(including any interest and/or penalties thereon) which may be assessed, levied
or imposed during and in relation to the Term, on or with respect to, or to be a
lien upon Hospital Property or any part thereof for an occupancy or activity of the
Hospital after the Commencement Date. Notwithstanding the foregoing, Hospital
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 5 of 14

4.6

4.7

shall be obligated to pay only such amounts as they become due from time to
time within the Term, and any such amount relating to a period which is not
within the Term shall remain solely payable by the City and Authority, as the case
may be, including any penalties or interest thereon. To the extent that the Term
commences on a date other than January 1° or terminates or expires on a date
other than December 31", any sums due under this provision shall be prorated
between the Authority and the Hospital for any such

calendar year in which such event occurs.

Hospital will be responsible for all public or private utility services used in
connection with the operation of the Hospital on the Hospital Property during
the Term, including, without limitation, water, electricity, gas, fiber optics and
sewer.

Insurance.
4.7.1 During the Term, Hospital shall maintain the following insurance policies:

4.7.1.1 Insurance against direct physical loss or damage caused by any
of the perils customarily insured under the standard fire insurance policy
with broad form extended coverage, vandalism, and malicious mischief
endorsements added covering the Hospital Property in an ammount not
less than the full insurable value on a replacement cost basis.

4.7.1.2. Comprehensive general liability insurance with a combined

single limit of at least $1,000,000.00 each occurrence providing coverage
for bodily injury and property damage including loss of use of the

Hospital Property arising out of the ownership, maintenance or use of
such property with a $3,000,000.00 annual aggregate limit and a
$1,000,000.00 “umbrella”.

4.7.1.3 Comprehensive automobile liability insurance with a combined
single limit of at least $1,000,000.00 providing coverage for bodily injury
and property damage liability with respect to all vehicles owned and/or
operated by Hospital.

4.7.1.4 Comprehensive professional liability insurance covering Hospital
for the death, injury, loss or damage suffered by any patient during the
examination, diagnosis treatment, care or stay of any patient at the
Hospital with limits of at least $1,000,000.00 per occurrence and
$3,000,000.00 annual aggregate.

4.7.1.5 Workers’ compensation insurance as required by the laws of
the State of Oklahoma.

4.7.2 In lieu of separate policies Hospital may maintain blanket or umbrella
policies if such policies provide the same coverage required by the foregoing
subsections. Any deductions on any such policy(s) shall be the sole responsibility
of Hospital. Any deductible(s) on any such policy(s) shall be the sole
responsibility of Hospital.
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 6 of 14

4.7.3 Inthe event of any material loss or damage to the Hospital Property,
Hospital shall timely submit a claim under the applicable insurance policy. As to
loss or damage to the Hospital Property, Hospital shall keep the City and the
Authority advised of the status of any such claim. Consistent with the terms of
this Agreement, including Section 9.1 If applicable, to the extent that insurance
proceeds from the applicable insurance policy(s) cover Hospital Property, such
proceeds shall be used to repair or replace Hospital Property. In accordance with
the terms of this Agreement, specifically and exclusively referring to this
Subsection 4.7.3, Hospital shall list the City and Authority as additional insureds
on all policies referenced herein.

5. Authority’s and City’s Obligations. In addition to their obligations set forth elsewhere
in this Agreement, the City and the Authority shall have the following obligations:

5.1

5.2

5.3

5.4

During the Term of this Agreement and for so long as Hospital or

any of its Affiliates or assignees operate a critical access facility, either on
Hospital Property or as a New Hospital Facllity neither the City nor the Authority
shall, directly or indirectly, at any location in Lincoln County, Oklahoma, offer or
enter into any contract with any third party to operate any other hospital or other
healthcare facility offering services similar to or competitive with those offered by
Hospital or its assignee, as the case may be, pursuant to this Agreement.
Notwithstanding the foregoing, nothing in this Agreement shall prevent the City or
the Authority from owning or operating a nursing home, an assisted living facility
or housing for senior citizens at any location in Lincoln County, Oklahoma, if
Hospital at its current location or at the location of a New Hospital Facility does
not or does not intend to offer such services,

During the Term, Authority and City jointly and severally covenant that they will
not encumber or allow to be encumbered in any manner any of the Hospital
Property and that it will not claim or allow anyone acting under or for it or by its
authority to claim any right or power to allow the same, or any part thereof, to be
subjected to any mechanics’ or materialmans’ lien or any other lien without the
prior written consent of Hospital, which shall not be unreasonably withheld.

Neither the City nor the Authority shall initiate any action which
impairs the tax status of the Hospital Property.

Except as authorized in writing by Hospital or as required by law, court order or
demand of a duly authorized regulatory agency, and to the extent either of the
following parties possess or have access to Hospital's Confidential Information,
the City and Authority shall keep confidential and shall not disclose to any third
party any Confidential Information. In any case where the City or Authority is
compelled by law, court order or demand of a duly authorized regulatory agency,
Authority shall advise Hospital in advance of such requirement and shall permit
Hospital to object, contest, intervene or obtain appropriate protection of such
information prior to its disclosure, to the extent permitted by law.

6. Termination and Remedies. in addition to such other termination rights as may be set
forth elsewhere in this Agreement, the following shall constitute events of default (‘Events of
Default’) under this Agreement:
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 7 of 14

6.1

6.2

6.3

6.4

The following are Events of Default by Hospital:

6.1.1 Failure to nonpayment of any amount due under this Agreement, which
is not disputed within forty-five (45) days of receipt of written notice from
Authority setting forth the details of such nonpayment; or

6.1.2 Failure to cure any other breach or noncompliance by Hospital within
thirty (30) days of receipt of notice from Authority setting forth the details of such
alleged breach or noncompliance, or within such longer time as is reasonably
necessary based upon the nature of the alleged breach so long as Hospital has
commenced and diligently pursues a cure for such breach.

The following are Events of Default by Authority:

6.2.1 Failure to cure any material breach or noncompliance by Authority with
terms and conditions of this Agreement within thirty (30) days of receipt of notice
from Hospital setting forth the details of such alleged breach or noncompliance,
or within such longer time as is reasonably necessary based upon the nature of
the alleged breach so long as Authority has commenced and diligently pursued a
cure for such breach; or

6.2.2 Any exercise of the right of eminent domain by the City of Prague or the
Authority which materially impairs the ability of Hospital to operate a critical
access hospital on the Hospital Property.

In addition to and not in lieu of any rights of termination set forth in this
Agreement, if the City or any public trust of which it is a beneficiary, in the
exercise of its powers of eminent domain, or any other governmental entity takes
a material portion of the Hospital Property which materially impacts the ability of
Hospital to operate a critical access hospital on the Hospital Property at the time
of such taking, Hospital shall have the right to terminate this Agreement. To the
extent that any proceeds of any award of compensation resulting from such
talking or damaging are for personal property owned by Hospital, such portion of
any such award or compensation shall be the sole and exclusive property of
Hospital and the balance of such award or compensation shall be the property of
the Authority. If Hospital elects not to terminate this Agreement, any award or
compensation shall be used by the Authority to forthwith repair or replace the
critical access hospital on Hospital Property and to return the same to as near to
as reasonably possible to the same condition it was in prior to such taking or
damage, as the case may be.

Notwithstanding anything to the contrary in this Agreement, in no event may
either party recover from the other party; regardless of the nature of the cause of
action, whether in contract or in tort, any punitive or exemplary damages.

7. Alterations, Improvements. Removals and Return.

7.1

During the Term, and at its expense, Hospital may make any improvements or
additions to the Hospital Property it deems reasonably necessary.
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 8 of 14

10.

7.2 Upon termination or expiration of this Agreement, Hospital shall have a
reasonable time, not to exceed forty-five (45) days to remove all of its personal
property. Any property not removed within such period shall be deemed
abandoned by Hospital.

Damage and Destruction. During the term of this Agreement, in case of any damage to
or destruction of the Hospital Property or any part thereof, if the damage in Hospital's
reasonable judgment, can be repaired so as to allow Hospital to resume full operations
consistent with those conducted prior to the damage, Hospital shall, after having

notified the Authority of its determination, promptly commence, after receipt of

any insurance proceeds covering the Hospital Property, and timely complete the
restoration, replacement or rebuilding (“Restoration”) thereof as nearly as

reasonably possible to its value, condition and character immediately prior to such
damage or destruction, with such alterations and additions as may be made at Hospital's
election pursuant to and subject to the terms of this Agreement. Rent shall be abated
during any such repair period. If such Restoration is not complete within one hundred
eighty (180) days (“Restoration Period") through no fault of Hospital or if there are
insufficient insurance funds to complete such Restoration, Hospital may terminate this
Agreement. If the damage to the Hospital Property is such that it is reasonably
anticipated by Hospital that the repairs to the Hospital Property will not be completed
during the Restoration Period, and Hospital will not be able to resume full operations
under this Agreement, Hospital may discontinue operations under this Agreement declare
the Agreement terminated, with adjustments and a final accounting of all Rents and any
other amounts due to be made in accordance with the provisions set forth herein through
the date of such termination. In the event Hospital terminates this Agreement in
accordance with the terms and conditions set forth in this Section 8, all applicable
insurance proceeds , to the extent such proceeds are actually received by Hospital, shall
either be applied to the repair of the Hospital Property or tendered to the City and
Authority prior to such termination.

Hospital's Representations and Warranties, Hospital warrants and represents the

9.1 Hospital has all necessary power and authority to enter into and perform its
obligations under this Agreement.

9.2 This Agreement constitutes a valid and legally binding obligation of Hospital,
enforceable against it according to its terms.

9.3 The execution, delivery and performance of this Agreement by Hospital and
consummation by it of all the transactions contemplated hereby do not violate
any judicial or administrative decree, regulation or other restriction of any kind or
character to which Hospital is a party.

9.4 That as of the Commencement Date, Hospital has the necessary licenses and
permits to operate a critical access hospital on the Hospital Property.

Authority’s and City’s Representations and Warranties. Authority and City as of

the Commencement Date jointly and severally represent and warrant to Hospital as
follows:
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 9 of 14

11.

10.1

10.2

10.3

10.4

10.5

10.6

10.7

10.8

10.9

10.10

They have full and unrestricted power and authority to enter into and perform
their respective obligations under this Agreement.

The execution and performance of this Agreement by them, and all acts required
of them that are contemplated by this Agreement, are within their respective
powers and authority.

This Agreement constitutes a valid and legally binding obligation of the Authority
and City, enforceable against them in accordance with its terms.

The execution, delivery and performance of this Agreement by the Authority and
City, their performance and their subsequent consummation of the transactions
contemplated herein do not: (i) require the consent, waiver, approval, license or
authorization of any person or public authority which has not already been
obtained or which will be obtained no later than the Commencement Date; (ii)
violate any judicial or administrative decree, regulation or any other restriction of
any kind whatsoever to which the Authority or City is a party.

This Agreement has been duly approved by the appropriate governing board of
both the Authority and the City in accordance with applicable law. A copy of the
resolution approving this Agreement are attached as Exhibit___ and incorporated
by reference.

This Agreement and its performance by both the Authority and the City,
respectively, shall not, at any time, constitute or cause a breach or default of any
of their respective obligations under any other agreement, indenture, lease,
instrument or contract to which either is a party or is otherwise bound.

There are no actions, suits, proceedings or judgments pending or threatened
against the Authority or City, or before or by any federal, state, municipal, or
other governmental; department, commission, board, bureau, agency or
instrumentality, that would have a materially adverse effect on the Hospital and
its operation of a critical access hospital or the Hospital Property or that would
constitute a lien or encumbrance on the Hospital Property.

As of the Commencement Date, the Authority and/or City has good and
indefeasible title to the Hospital Property free and clear of any liens or
encumbrances of any kind or nature.

Neither the Authority nor the City has any knowledge of any condition, fact or
facts regarding the Hospital's Property, which will in any way interfere or conflict
with: (i) Hospital's performance or ability to perform under this Agreement; (ii)
Hospital's quiet enjoyment of the Hospital Property; or (iii) Hospital's operation of
a critical access facility.

The persons signing on behalf of the Authority and the City, respectively, have
the full authority to do so.

Indemnification.
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 10 of 14

17.1

11.2

Except to the extent indemnity is due Hospital by Authority in accordance with
the following Subsection 11.2, and in addition to any other indemnifications set
forth in this Agreement, Hospital shall indemnify, defend and hold the Authority
and City harmless from and in relation to:

11.1.1

11.1.2

11.1.3

Any damages or injuries sustained during the Term to or sustained by
any person, persons or property while on the Hospital Property and
caused by any fire, breakage or leakage on, upon or within the Hospital
Property including, without limitation, reasonable attorney fees and court
costs;

Any and all injury, damage, loss, expense or claim, including, without
limitation, reasonable attorney fees and court costs, arising during the
Term relating to any third person, persons or their property, (but not any
Affiliate of the Authority, while on, in or upon Hospital Property caused by
the negligence, misconduct, actions or inaction of Hospital or a breach of
this Agreement by Hospital, its employees or agents arising out of the
use of Hospital Property by the Hospital and the operation of a critical
access facility by the Hospital;

Any and all loss, expense, damages or claims, including, without
limitation, consequential damages, penaities, fines, liabilities, costs and
expenses incurred by Authority and City or assessed against the
Hospital Property by virtue of any claim or lien by any by any
governmental unit or agency, or any third party, for cleanup costs as
required by any federal or state environmental law relating to or arising
out of any act, omission, discharge, disposal or release caused by
Hospital during the Term.

Except to the extent indemnification is due by Hospital to Authority and/or City in
accordance with this Section 11, Authority and City shall, jointly and severally
defend, and hold Hospital harmless from, against and in relation to:

11.2.1

41.2.2

Any damage, loss expense or claims, including, without limitation,
reasonable attorney fees and costs, arising from or in relation to any
breach of Authority's and/or City's obligations under this Agreement or
from any acts or omissions of either, or any of their respective agents or
representatives.

Any and all damage, loss, expense or claims, including, without
limitation, attorney fees and consequential damages, penalties, fines,
liabilities, including, without limitation, cleanup and recovery costs,
incurred by Hospital, or assessed against Hospital Property by virtue of
any claim or lien by any governmental agency, or any third party for
cleanup costs or other costs relating to any federal or state

environmental law arising bout of any act, omission, discharge, disposal,
release or other event occurring prior to the commencement date of the
City's and Authority's prior lease with PHA, which Hospital assumed, and
the termination or expiration of this Agreement.
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 11 of 14

12.

13.

Conditions Precedent.

12.1

This Agreement shall be voidable by any party to this Agreement, without
obligation or liability by any party, unless, on or before the Commencement Date,
each of the following conditions have been met:

12.1.1 No action, claim or demand shall have been initiated and no order,
decree or action shall have been taken to invalidate, limit or prevent the
full performance of this Agreement by either party.

12.1.2 Approval of this Agreement by the City and the Authority in a form
satisfactory to both parties.

12.1.3 Each of the party's representations and warranties, as set forth in
Section 10 herein, remain true and correct as of the Commencement
Date.

12.1.4 All actions required to be taken by any party to this Agreement have
been fully performed, waived or otherwise satisfied.

Miscellaneous.

13.1

13.2

13.3

13.4

13.5

Authority and City jointly and severally covenant that Hospital, upon paying the
Rent as it comes due and upon performing complying with all covenants,
agreements, terms and conditions of this Agreement on its part, shall not be
hindered or molested by Authority or City or any Affiliate or other person in its
enjoyment of the Hospital Property during the Term.

Hospital may not assign this Agreement without the prior written consent of the
Authority and City, which shall not be unreasonably withheld. The foregoing
notwithstanding, Hospital may assign this Agreement the Authority's or City's
consent to an Affiliate of Hospital or to a successor entity or subsidiary entity.
Hospital may sublease any part of the Hospital Property or contract for the
performance by others of operations or services on or in connection with the
Hospital or Hospital Property for any lawful purpose without the consent of the
Authority or City. However, with respect to any sublease or contract, Hospital
shall remain fully obligated and responsible under this Agreement to the same
extent as if such sublease or contract had not been executed.

This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Oklahoma without giving effect to its conflict of
laws provisions.

If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of the other terms shall in no way be adversely
affected by such holding.

Any notice required or implied by this Agreement will be sufficient if given in
writing by personal delivery, certified mail, retum receipt requested or nationally
recognized commercial courier to the persons and at the addresses listed below

10
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 12 of 14

13.6

13.7

13.8

13.9

13.10

13.11

or such other persons and addresses that one party may communicate to the
remaining parties from time to time during the Term:

If intended for Hospital: Prague Community Hospital
Attn.: Joan Waiters, CEO
1322 Klabzuba Avenue
Prague, Oklahoma 74864

With a copy to: Rural Community hospitals of America,
LLC
Attn.: VP & Chief Compliance Officer
1100 Main Street, Suite 2350
Kansas City, Missouri 64105

If intended for Authority: The Prague Public Works Authority
Attn.: Jim Greff
116 North Jim Thorpe Boulevard
Prague, Oklahoma 74864

If intended for City: The City of Prague, Oklahoma
Attn.: Jim Greff
116 North Jim Thorpe Boulevard
Prague, Oklahoma 74864

Any waiver by a party of any breach of any provision of this Agreement shall not
be construed as a waiver of any continuing or succeeding breach of such
provision.

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties and their respective permitted successors and
assigns.

This Agreement may be executed in any number of counterparts, each of which
is an original, but all of which constitute one instrument.

No party, other than those named herein, shall be a third party beneficiary of this
Agreement or any rights, remedies or benefits.

The relationship of the parties hereto is that of lessor and lessee. and not agents,
employers, employees or joint venturers. No party shall have the right to bind any
of the other parties to any agreement or contract or to represent any authority or
relationship contrary to this Subsection 13.10 except as otherwise expressly set
forth in this Agreement.

The prevailing party in any action relating to this Agreement shall recover from

the other parties, to the extent applicable, its reasonable costs and attorney fees
incurred by such party.

li
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 13 of 14

13.12 No party shall be liable to the other form any delay in performance attributable to
strikes, acts of God, intervening governmental restrictions or actions, fire,
unavoidable casualty, terrorist attack or any other causes beyond the control of

such party.

[SIGNATURE PAGE FOLLOWS]

12
Case 5:19-cv-00089-G Document 46-2 Filed 03/04/19 Page 14 of 14

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of

the day and year first written above.

CITY OF PRAGUE, OKLAHOMA

By: :
Cliff Bryant, Jr, Mayor

PRAGUE PUBLIC WORKS AUTHORITY

By:

 

Cliff Bryant, Jr, Mayor

CAH ACQUISITION COMPANY 7, LLC
d/b/a Prague Community Hospital

By:
Joan Walters, Hospital CEO, on behalf
of RURAL COMMUNITY HOSPITALS
OF AMERICA, LLC, authorized agent of
Hospital

CITY OF PRAGUE, OKLAHOMA

By:
Joe Vorndran, City Attomey

RURAL COMMUNITY HOSPITALS OF AMERICA, LLC

By:
Dennis Davis, Chief Legal Officer

13
